DETAILED ACTION
1.	This communication is in response to application 16/746,611 filed on 1/17/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 31-60 (renumbered as 1-30) are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest causing display of/ a first display area displaying one or more field delimiter options each associated with a delimiter, wherein a delimiter indicates a boundary of a field for which to identify a field value; and causing display of/ a second display area displaying  one or more field values of an event in response to a selection of a field delimiter option of the one or more field delimiter options, the one or more field values identified using the delimiter, associated with the selected field delimiter option, preceding or subsequent to the one or more field values thereby indicating one or more boundaries of one or more fields for which to identify the one or more field values.







Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 7, 2022